 


114 HR 5097 IH: Start Taking Action on Lingering Liabilities Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5097 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2016 
Mrs. Brooks of Indiana (for herself, Mr. Lance, Mr. Harper, Mr. Olson, Mr. Pompeo, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Trade Commission Act to require the termination of inactive investigations after a period of six months. 
 
 
1.Short titleThis Act may be cited as the Start Taking Action on Lingering Liabilities Act or the STALL Act. 2.Termination of inactive investigationsSection 20 of the Federal Trade Commission Act (15 U.S.C. 57b–1) is amended— 
(1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i) the following new subsection: 
 
(j)Termination of inactive investigation 
(1)In generalExcept as provided in paragraph (2), a covered investigation shall terminate at the expiration of the six-month period beginning on the date on which a covered verifiable written communication is sent by the Commission.  (2)ExceptionParagraph (1) shall not apply if— 
(A)an additional covered verifiable written communication is sent by the Commission during the period described in paragraph (1); or (B)the Commission votes to extend the covered investigation before the expiration of such period. 
(3)DefinitionsIn this subsection: (A)Covered investigationThe term covered investigation means an investigation conducted pursuant to this section in which the Commission has notified the person that is the subject of the investigation by verifiable written communication. 
(B)Covered verifiable written communicationThe term covered verifiable written communication means a verifiable written communication relating to an investigation conducted pursuant to this section that is sent to the person that is the subject of the investigation..   